internal_revenue_service number release date index number ---------------------------------------------- --------------------------------- --------------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-117188-08 date date legend x ----------------------------------------- ----------------------------------- trust ----------------------------------------- ---------------------------------------------- trust ----------------------------------------- ------------------------------------------ llc ----------------------------------------- ----------------------------------------- state --------- a b c d --------------- ---- --------------- ------ date ------- date ------- date ------- plr-117188-08 dear --------------- this responds to your letter dated date submitted on behalf of x trust trust and llc as their authorized representative requesting rulings on several issues arising from agreements entered into among the parties in the alaska native claims settlement act of ancsa u s c et seq settled the alaska natives' claims to land and resources ancsa implements the settlement of native alaskans' aboriginal land claims by providing for the conveyance of certain lands and money to alaska native corporations anc established by qualified alaska natives as compensation the ancsa provided that all united_states citizens with or more of alaska indian eskimo or aleut blood who were living on date were qualified to participate in the settlement the natives who qualified to participate in the settlement were allowed to enroll as stockholders and receive stock in one of the twelve regional corporations and in one local village corporation created under the ancsa to receive assets the ancsa as originally enacted provided that for a period of years after date the stock inchoate rights thereto and any dividends_paid or distributions made with respect thereto may not be sold pledged subjected to a lien or judgment execution assigned in present or future or otherwise alienated this limitation however did not apply to transfers of stock pursuant to a court decree of separation divorce or child_support by a stockholder who is a member of a professional organization association or board which limits the ability of that stockholder to practice his profession because of holding such stock or by intervivos gift to certain family members the ancsa also provides that upon the death of any stockholder ownership of such stock shall be transferred to any person in accordance with his last will and testament or under the applicable laws of intestacy except that during the twenty-year period after date such stock shall carry voting rights only if the holder thereof through inheritance is also an alaska native subsequent amendments to the ancsa generally extend beyond date the alienability restrictions on the settlement_common_stock of an anc unless and until the shareholders of the corporation decide to terminate them usc 1629c if the shareholders vote to terminate the alienation restrictions on the stock all settlement_common_stock is cancelled as a matter of law and is replaced with unrestricted replacement common_stock usc h thereupon the special character of the corporation as an anc created under ancsa ceases and the corporation becomes a regular domestic_corporation subject_to regulation under securities laws to accommodate the desire of certain ancs to transfer a portion of their assets out of the corporate form the ancsa amendments of authorizes the conveyance of certain assets of an anc to a state-chartered settlement_trust settlement_trust plr-117188-08 the general purpose of the settlement_trust is to preserve native heritage and culture and to promote the health education and economic welfare of its beneficiaries the shareholders of the transferor anc and their lawful successors the settlement_trust is to be used to insulate permanently land as well as other assets transferred to it from the business risks undertaken by the anc such settlement trusts may not operate as a business nor may they make a subsequent transfer of land or interests therein except for a reconveyance to the transferor_corporation if such reconveyance is authorized in the trust instrument usc 1629e if the board_of directors of an anc adopts a resolution to establish a settlement_trust the resolution to establish the trust must be submitted to a vote of the corporation's shareholders for approval usc 1629b a and 1629b b the shareholders however are not required to approve the conveyance of any assets by the corporation to the settlement_trust unless all or substantially_all of the assets of the corporation are to be conveyed usc 1629e a b sec_646 of the internal_revenue_code was enacted as part of the economic_growth_and_tax_relief_reconciliation_act_of_2001 sec_646 addresses several aspects concerning the tax treatment of settlement trusts the information submitted states that x is organized as an anc under the provisions of ancsa and alaska state law in date x established trust a settlement_trust to provide long-term pro-rata cash distributions to its shareholders trust is in operation and has been making such distributions for approximately a decade in date x established trust a settlement_trust to provide non pro-rata educational and funeral benefits to its shareholders in date x established llc under state law as a limited_liability_company to facilitate and coordinate the investments of x trust trust and their wholly owned entities interests in llc are divided into units x trust and trust are the current unitholders of llc only x trust and trust or any entity wholly owned by any of them may own units in llc llc now proposes to loan money to x the loan would be in the form of a revolving line of credit for a period lasting approximately one year and would not exceed dollar_figurea the loan could be renewed for additional periods at the discretion of llc x will provide a secured promissory note and a loan agreement the secured promissory note will specify that amounts advanced under the loan will bear interest at the prime rate plus b the loan agreement will require that the repayment of the line of credit will be secured_by a first position security_interest in x’s entire equity_interest in one of its subsidiaries that owns a real_estate development x represents that the value of of the subsidiary’s real_estate is dollar_figurec furthermore llc’s operating_agreement limits the plr-117188-08 total of all loans made from llc to x to no more than d of the aggregate fair_market_value of llc assets net of liabilities and requires that adequate security must be given and adequate interest rate must be paid trust and trust have each made an election under sec_646 x has received three private letter rulings plr plr plr pertaining to trust trust and llc x represents that all the representations set forth in those prior letter rulings remain true and correct a settlement_trust may elect to have the provisions of sec_646 apply to the trust and its beneficiaries sec_646 provides that if a sec_646 election is in effect with respect to any settlement_trust the provisions of sec_646 shall apply in determining the income_tax treatment of the settlement_trust and its beneficiaries with respect to the settlement_trust provided that trust and trust have met all the requirements to be settlement trusts including making the necessary election under sec_646 we conclude that sec_646 governs the income_tax treatment of trust and trust accordingly subpart e of part of subchapter_j of chapter of the code the grantor_trust provisions will not govern the income_tax treatment of trust and trust during any period that trust and trust have sec_646 elections in effect sec_671 provides that if the grantor of a_trust or another person is treated as the owner of any portion of the trust that person's taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion of the trust to the extent that such items would be considered in computing the taxable_income or credits of an individual sec_673 through specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust based on our examination of the llc operating_agreement the promissory note and the revolving line of credit agreement we conclude that the loans including the line of credit do not cause x or any other person to be treated as the owner of any portion of trust and or trust under sec_673 sec_674 sec_676 sec_677 sec_678 or sec_679 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances in respect of which the grantor has certain administrative_powers sec_675 provides that a power exercisable by the grantor or a nonadverse_party or both enables the grantor to borrow the corpus or income directly or indirectly without adequate interest or without adequate security except where a trustee other than the grantor is authorized under a general leading power to make loans to any person without regard to interest or security plr-117188-08 sec_1_675-1 of the estate_tax regulations provides that the existence of a power exercisable by the grantor or a non-adverse party or both which enables the grantor to borrow the corpus or income of the trust directly or indirectly without adequate interest or adequate security however this paragraph does not apply where a trustee other that the grantor acting alone is authorized under a general lending power to make loans to any person without regard to interest or security a general lending power in the grantor acting alone as trustee under which he has power to determine interest rates and the adequacy of security is not in itself an indication that the grantor has power to borrow the corpus or income without adequate interest or security x asks for rulings as to whether a loan including the line of credit between llc and x would cause x to be treated as an owner of any portion of trust or trust under sec_675 because x has a power to undertake any loan including the line of credit without providing adequate interest or adequate security and whether the loan including the line of credit will cause x to be treated as the owner of the corpus and income of trust and trust under sec_675 our examination of the terms of llc's loan to x reveals none of the circumstances that cause x to have power_to_borrow_without_adequate_interest_or_security for purposes of sec_675 the trustees of trust and trust are not employees of x as that term is defined in sec_675 merely because they are directors of x see revrul_66_160 1966_1_cb_164 therefore the trustees are not related or subordinate trustees subservient to the grantor for purposes of sec_675 merely because they are also directors of x the circumstances otherwise attendant on the operation of trust and or trust will determine whether the grantor will be treated as the owner of any portion of the trusts under sec_675 or this is a question of fact the determination of which must be made by the director field operations with which the parties file their tax returns accordingly based solely on the facts presented and representations made in this ruling_request and viewed in light of the applicable law and regulations we rule as follows the loans including the line of credit do not affect in any manner the sec_646 elections that both trust and trust have made and that the elections remain valid plr-117188-08 the fact that llc will loan monies to x under the secured promissory note and the loan agreement will not in itself cause x or any other person to be treated as the owner of any portion of trust and or trust under based solely on the information submitted and the representation that the facts and representations in the prior letter rulings remain true and correct we rule that the loans including the line of credit does not affect the rulings given to x and trust in plr x trust and trust in plr or x trust trust and llc in plr and such rulings will remain in full force and effect subject_to the extent of any conditions stated in those letter rulings no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and income_tax regulations other than those expressed in the prior letter rulings or about the tax treatment of any conditions existing at the time or effects resulting from the proposed transaction that are not specifically covered by the above ruling or those rulings set forth in the prior letter rulings a copy of the letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being sent to x's authorized representatives sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
